PROSPECTOR FUNDS, INC. INVESTMENT ADVISORY AGREEMENT AGREEMENT made as of the 19th day of September, 2007, by and between PROSPECTOR FUNDS, INC., a Maryland corporation, with its principal office and place of business at 370 Church Street, Guilford, Connecticut 06437 (the “Fund”), including any series thereof as set forth on Schedule A (each, a "Series" and collectively, the "Series") and Prospector Partners Asset Management, LLC, a Delaware limited liability company, with its principal office and place of business at 370 Church Street, Guilford, Connecticut 06437 (the “Adviser”). WHEREAS, the Fund is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end, management investment company and may issue its shares of beneficial interest, $0.001 par value (the “Shares”); and WHEREAS, each Series desires that the Adviser perform investment advisory services for such Series, and the Adviser is willing to provide those services on the terms and conditions set forth in this Agreement; NOW THEREFORE, for and in consideration of the mutual covenants and agreements contained herein, the Fund and the Adviser hereby agree as follows: SECTION 1.APPOINTMENT; DELIVERY OF DOCUMENTS (a)Each Series hereby employs the Adviser, subject to the direction and control of the board of directors of the Fund (the “Board”), to manage the investment and reinvestment of the assets in such Series and, without limiting the generality of the foregoing, to provide other services as specified herein.The Adviser accepts this employment and agrees to render its services for the compensation set forth herein. (b)In connection therewith, the Fund has delivered to the Adviser copies of: (i) the Fund’s Articles of Incorporation and By-Laws, each as amended from time to time (the “Organizational Documents”); (ii) the Fund’s Registration Statement and all amendments thereto filed with the U.S. Securities and Exchange Commission (“SEC”) pursuant to the Securities Act of 1933, as amended (the “Securities Act”), or the 1940 Act (the “Registration Statement”); (iii)the Fund’s current Prospectuses and Statements of Additional Information (collectively, as currently in effect and as amended or supplemented, the “Prospectus”); and (iv)all procedures adopted by the Fund, and shall promptly furnish the Adviser with all amendments of or supplements to the foregoing.The Fund shall deliver to the Adviser any other documents, materials or information that the Adviser shall reasonably request to enable it to perform its duties pursuant to this Agreement. (c)The Adviser has delivered, or will deliver to the Fund a copy of its code of ethics complying with the requirements of Rule 17j-1 under the 1940 Act (the“Code”).The Adviser shall promptly furnish the Fund with all amendments of or supplements to the foregoing at least annually. SECTION 2.DUTIES OF THE FUND In order for the Adviser to perform the services required by this Agreement, the Fund: (i) shall cause all service providers to the Fund to furnish information to the Adviser and to assist the Adviser as may be required; and (ii) shall ensure that the Adviser has reasonable access to all records and documents maintained by the Fund or any service provider to the Fund. SECTION 3.DUTIES OF THE ADVISER (a)The Adviser will make decisions with respect to all purchases and sales of securities and other investment assets for the Series.To carry out such decisions, the Adviser is hereby authorized, as agent and attorney-in-fact for each Series, for the account of, at the risk of and in the name of each Series, to place orders and issue instructions with respect to those transactions.In all purchases, sales and other transactions in securities and other investments for the Series, the Adviser is authorized to exercise full discretion and act for each Series in the same manner and with the same force and effect as the Series might or could do with respect to such purchases, sales or other transactions, as well as with respect to all other things necessary or incidental to the furtherance or conduct of such purchases, sales or other transactions. Consistent with Section 28(e) of the Securities Exchange Act of 1934, as amended, the Adviser may allocate brokerage on behalf of the Series to broker-dealers who provide research services.The Adviser may aggregate sales and purchase orders of the assets of the Series with similar orders being made simultaneously for other accounts advised by the Adviser or its affiliates.Whenever the Adviser simultaneously places orders to purchase or sell the same asset on behalf of the Series and one or more other accounts advised by the Adviser, the orders will be allocated as to price and amount among all such accounts in a manner believed to be equitable over time to each account. (b)The Adviser will report to the Board at each meeting thereof as requested by the Board all material changes in the Fund since the prior report, and will also keep the Board informed of important developments affecting the Fund and the Adviser, and on its own initiative, will furnish the Board from time to time with such information as the Adviser may believe appropriate for this purpose, whether concerning the individual companies whose securities are included in the Series’ holdings, the industries in which they engage, the economic, social or political conditions prevailing in each country in which the Series maintain investments, or otherwise.The Adviser will also furnish the Board with such statistical and analytical information with respect to investments of the Series as the Adviser may believe appropriate or as the Board reasonably may request.In making purchases and sales of securities and other investment assets for the Series, the Adviser will bear in mind the policies set from time to time by the Board as well as the limitations imposed by the Fund’s
